UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2013 Commission File Number 0-30314 BONTAN CORPORATION INC (Translation of registrant’s name into English) 47 Avenue Rd., Suite 200, Toronto, Ontario, Canada M5R 2G3 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by RegulationS-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by RegulationS-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . NEWS RELEASE BONTAN PROVIDES UPDATE ON LETTER OF INTENT WITH PORTAGE PHARMA LTD. Toronto, Ontario, May 13, 2013 - Bontan Corporation Inc. (‘the Company”) (OTCBB: BNTNF) (“Bontan”) provides the following update: Pursuant to our press release of March 26, 2013, we are pleased to announce that the bilateral due diligence process has now been completed by Portage Pharma Ltd. (“Portage”) and Bontan, and the closing documents are being reviewed by both lawyers. For the closing, Bontan has commenced the process of continuance of its jurisdiction to British Virgin Islands (“BVI”) from Ontario. This process and timing is governed by regulatory processes in BVI and Ontario. To facilitate an earlier closing, Bontan has incorporated Portage Acquisition Inc. in the British Virgin Islands, a wholly owned subsidiary which will acquire Portage Pharma Ltd for shares of Bontan. The resulting merged company will become a subsidiary of Bontan. About Bontan Corporation Inc: Bontan Corporation Inc. concluded a settlement on its indirect oil and gas interest in Israel and has recently signed a letter of intent with Portage Pharma Ltd to acquire Portage through a share exchange. Portage currently holds a master licence to the Antennapedia platform for all pathologies (except oncology). The Company, upon closing of the Portage acquisition, will be engaged in researching and developing products through to proof of concept with an early focus on unmet clinical needs and orphan drugs. Following proof of concept, the Company will look to sell or licence the products to Big Pharma. For further information, contact Kam Shah, Chief Executive Officer of Bontan, at(416) 929-1806. Forward-Looking Statements This news release includes forward-looking statements within the meaning of the U.S. federal and Canadian securities laws. Any such statements reflect Bontan's current views and assumptions about future events and financial performance. Bontan cannot assure that future events or performance will occur. Important risks and factors that could cause actual results or events to differ materially from those indicated in our forward-looking statements. Bontan assumes no obligation and expressly disclaims any duty to update the information in this News Release. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated: May 13, 2013 BONTAN CORPORATION INC. /s/ Kam Shah Kam Shah Chief Executive Officer
